Citation Nr: 9933448	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-28 929 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative vagotomy and antrectomy with history of 
bleeding ulcer.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  

3.  Entitlement to a compensable evaluation for residuals of 
a fractured right toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1960 to May 1964 
and from July 1964 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO), which denied 
the claims as listed on the title page of this decision.  The 
appellant disagreed and this appeal ensued.  

In his October 1997 substantive appeal, the appellant 
requested to appear at a hearing before a traveling Member of 
the Board.  He was scheduled for a hearing in April 1999, but 
canceled.  In the March 1999 letter to the appellant 
informing him of the date of the hearing, the RO wrote that 
"[i]f you elect not to appear at the prescheduled hearing, 
the request for the hearing will be considered to have been 
withdrawn."  This procedure is consistent with the 
provisions of 38 C.F.R. § 20.702(d) (1999).  As such, the 
appellant's hearing request is considered withdrawn.  

The Board notes that in the April 1997 VA stomach examination 
the examiner referred to the appellant's recent history of 
prostate cancer surgery.  Given the recent amendment adding 
prostate cancer to the list of diseases presumed to be 
related to herbicide-agent exposure in Vietnam and the 
references in the record to the appellant's service in 
Vietnam, the Board infers a claim of entitlement to service 
connection for prostate cancer and refers that claim to the 
RO for appropriate action.  See 61 Fed. Reg. 57,589 (Nov. 7, 
1996) (codified at 38 C.F.R. § 3.309(e)); 38 C.F.R. 
§ 3.307(a)(6).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Residuals of a fractured right toe are not manifested by 
moderate disability.  

3.  Symptomatology relevant to postoperative vagotomy and 
antrectomy with history of bleeding ulcer does not include a 
confirmed diagnosis of alkaline gastritis or evidence of 
confirmed persisting diarrhea.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative vagotomy and antrectomy with history of 
bleeding ulcer are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Codes 
7305 to 7308, 7348 (1999).  

2.  The criteria for a compensable evaluation for residuals 
of a fractured right toe are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.71a, 
Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

The claims of entitlement to an evaluation in excess of 20 
percent for postoperative vagotomy and antrectomy with 
history of bleeding ulcer and entitlement to a compensable 
evaluation for residuals of a fractured right toe are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, they are not inherently implausible.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  The Board 
finds that VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II. Postoperative Vagotomy 
and Antrectomy with History of Bleeding Ulcer

The RO established service connection for a peptic ulcer 
disorder in a February 1973 rating decision.  The service 
medical records revealed that the appellant had a minimal 
duodenal deformity probably secondary to a previous peptic 
ulcer disease.  A noncompensable evaluation was assigned 
based on the results of a VA examination showing no 
residuals.  

The appellant was hospitalized in June 1983 for a bleeding 
peptic ulcer treated by vagotomy and antrectomy.  In an 
October 1983 rating decision, the RO increased the evaluation 
to 20 percent effective in May 1983 and provided for a 
temporary total rating based on hospitalization and 
convalescence from June through July 1983.  The 20-percent 
schedular evaluation was continued in August 1985 and October 
1987 confirmed rating decisions and in February 1994 and 
December 1995 rating decisions.  In January 1997, the 
appellant filed this claim for an evaluation in excess of 20 
percent.  

VA examination in April 1997 indicated that the appellant 
complained of constant stomach pain relieved by Pepcid and 
Mylanta and occasional coffee ground emesis.  Examination of 
the abdomen was essentially benign with the exception of a 
vertical scar from the sternum to the lower abdomen 
consistent with a history of previous surgery, which the 
examiner described as a subtotal gastrectomy and vagotomy.  
Examination of the rectum was deferred because of recent 
prostate surgery.  The examination revealed the appellant's 
weight to be normal and unremarkable, and reported no anemia, 
periodic vomiting, or recurrent hematemesis or melena.  The 
diagnoses included history of chronic duodenal ulcer-type 
symptomatology with intermittent bleeding episodes and then a 
massive bleeding episode leading to a subtotal gastrectomy.  
The examiner commented that since that procedure the 
appellant had continued acid peptic reflux symptoms 
associated with dumping syndrome and had been moderately 
impaired in his activities of daily living and social 
lifestyle because of significant alteration in dietary habits 
and the symptoms related to the dumping syndrome.  

The disability is currently assigned a 20 percent evaluation 
under the criteria of Diagnostic Code 7348 for vagotomy with 
pyloroplasty or gastroenterostomy.  A 20 percent evaluation 
corresponds to recurrent ulcer with incomplete vagotomy.  A 
30 percent evaluation may be assigned where the evidence is 
manifest with symptoms and confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea.  A 40 percent 
evaluation may be warranted when the surgical procedure is 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
In this case, the results of the April 1997 VA examination 
did not note a diagnosis of alkaline gastritis or persistent 
diarrhea.  Thus, a higher evaluation is not warranted under 
the criteria of Diagnostic Code 7348.  

By analogy, the disability may be evaluated under the 
criteria for Diagnostic Codes 7305 through 7308.  38 C.F.R. 
§ 4.114.  Under Diagnostic Code 7305 for duodenal ulcer, a 40 
percent evaluation is assigned to a moderately severe 
disability, with less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The April 1997 VA 
examination found no anemia or weight loss and did not refer 
to incapacitating episodes averaging 10 days or more in 
duration four times per year.  The last such episode occurred 
in 1995, nearly four years ago.  Although the April 1997 VA 
examiner noted the continuation of acid peptic reflux 
symptoms associated with dumping syndrome and moderate 
impairment of daily activities, the absence of findings of 
anemia, weight loss, or a recent incapacitating episode 
weighs against a higher evaluation.  For these reasons, a 
higher evaluation is not warranted under the criteria of 
Diagnostic Code 7305.  

Under Diagnostic Code 7306 for marginal (gastrojejunal) 
ulcer, a 40 percent evaluation may be assigned for a 
moderately severe disability, with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, mild and transient episodes of 
vomiting or melena.  The April 1997 VA examination reported 
the appellant's complaints of constant abdominal pain, 
relieved by over-the-counter medications.  However, there 
were no findings of vomiting or melena.  Thus, the evidence 
does not support a higher evaluation under Diagnostic Code 
7306.  

Under Diagnostic Code 7307 for hypertrophic gastritis, a 30 
percent evaluation may be assigned for chronic disability, 
with multiple small eroded or ulcerated areas, and symptoms.  
However, the April 1997 VA examination found no ulcerated or 
eroded areas.  Thus, a higher evaluation is not found under 
the criteria of Diagnostic Code 7307.  

Finally, under Diagnostic Code 7308 for postgastrectomy 
syndromes, a 40 percent evaluation may be warranted for 
moderate disability, manifested by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
April 1997 VA examination did not, however, note any 
circulatory symptomatology after meals, vomiting, or 
diarrhea.  Thus, a higher evaluation is not warranted under 
the criteria of Diagnostic Code 7308.  

For these reasons, in light of the evidence and based on the 
analysis above, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
postoperative vagotomy and antrectomy with history of 
bleeding ulcer.  

III.  Residuals of a Fractured Right Third Toe

An August 1968 entry in the service medical records indicated 
that the appellant sustained a small chip fracture off the 
base of the second phalanx while playing football.  A walking 
cast was applied for 10 days.  Later that month, there was a 
minimal amount of pain in the right foot when walking.  The 
cast was removed and the appellant was instructed to wear a 
shoe with good bottom support.  An x-ray report noted a 
questionable fracture of the proximal phalanx of the right 
toe.  The RO established service connection for residuals of 
a fractured right toe in an August 1983 rating decision.  A 
noncompensable evaluation was assigned.  The appellant filed 
a claim in January 1997 for an increase in the assigned 
evaluation.  

VA examination in April 1997 showed that the appellant 
complained of, over the years, progressively increased pain 
and swelling with walking for which he took Tylenol 
occasionally.  As history, the examiner noted that the 
appellant sustained a crush injury to the right foot in about 
1961 when a 25-ton trailer rolled across his foot.  It was 
noted that he wore standard shoes without insoles and did not 
ambulate with the assistance of a cane.  Examination of the 
right foot revealed prominent swelling about the ankle.  He 
was unable to do a single leg raise on the right side.  Range 
of motion was dorsiflexion of 10 degrees and plantar flexion 
of 30 degrees.  There was no evidence of any significant bony 
deformity of the right foot and no significant effusion.  The 
appellant walked with a somewhat antalgic gait on the right 
side.  There was no evidence of skin ulcers.  He had some 
tenderness over the heel and periarticularly on the ankle.  
X-rays of the right foot were grossly negative, without 
evidence of focal or arthritic changes.  The diagnosis was 
status post crush injury to the right foot with residual soft 
tissue discomfort and no evidence of significant bony 
sequelae.  

The disability is evaluated under the criteria of Diagnostic 
Code 5284 for other foot injuries.  A 10 percent evaluation 
may be assigned where there is moderate disability.  A 20 
percent evaluation is warranted for moderately severe 
disability.  A 30 percent evaluation requires evidence of 
severe disability.  Actual loss of use of the foot would 
permit a 40 percent evaluation.  38 C.F.R. § 4.71a.  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, as is the case 
here, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The examination findings do not rise to the level of moderate 
disability.  Although the appellant complained of pain and 
swelling, those symptoms were about the ankle rather than the 
toes.  For the most part, the symptomatology relevant to the 
ankle, such as the range of motion measurements, appears 
outside the scope of the service-connected right toe 
disability.  Those findings relevant to the right toe noted 
no evidence of bony deformity and no arthritic changes.  The 
only residual found was "some" soft tissue discomfort.  In 
evaluating this residual against the diagnostic criteria, the 
use of the word "some" does not correspond to the term 
"moderate" as required for a 10 percent evaluation, the 
minimal compensable evaluation under Diagnostic Code 5284.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a compensable 
evaluation for residuals of a fractured right toe.  




ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative vagotomy and antrectomy with history of 
bleeding ulcer is denied.  

Entitlement to a compensable evaluation for residuals of a 
fractured right toe is denied.  


REMAND

The claim of entitlement to an evaluation in excess of 20 
percent for lumbosacral strain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it is not 
inherently implausible.  See Drosky, 10 Vet. App. at 254; 
Proscelle, 2 Vet. App. at 632.  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The appellant seeks an increased evaluation for lumbosacral 
strain.  That disability is evaluated as 20 percent disabling 
under Diagnostic Code 5295 for lumbosacral strain, which is 
assigned where the evidence shows lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Where 
lumbosacral strain is severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, the disability might be 
assigned a 40 percent evaluation.  38 C.F.R. § 4.71a.  

As a portion of the rating criteria found in Diagnostic Code 
5295 provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable to the claim.  A complete evaluation of these 
diagnostic codes requires that the Board consider the 
functional loss due to pain associated with any limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
With respect to the next higher rating under Diagnostic Code 
5295 the first criterion ("muscle spasm on extreme forward 
bending") is based on muscle spasm, not a loss of motion, 
whereas the second criterion ("loss of lateral spine motion, 
unilateral, in standing position") is based on a loss of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (Board 
required to determine if there was muscle spasm on extreme 
forward bending, make factual findings as to whether the 
appellant's lateral flexion constituted loss of lateral spine 
motion and, if not, determine whether any discomfort 
equate[d] to functional loss due to pain on lateral spine 
motion).  The Board must also address whether a finding of 
such pain is supported by adequate pathology and evidenced by 
the visible behavior of the appellant undertaking the motion.  
38 C.F.R. § 4.40.  

The appellant submitted to a VA examination in April 1997 to 
determine the severity of his disability.  While the examiner 
did note mild objective evidence of pain on range of motion, 
he did not provide adequate information to make informed 
determinations regarding all of the above listed criteria.  
Where an examination is inadequate to evaluate functional 
loss due to pain, further factual development is needed.  See 
id.; Hicks v. Brown, 8 Vet. App. 417, 422 (1995); DeLuca, 
8 Vet. App. at 207.  In order to ensure a complete 
examination on which to rate the appellant's disability, 
including the impact of any pain and functional loss 
associated with movement of the low back, the claim is 
remanded for a VA orthopedic examination.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
lumbosacral strain since January 1996, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of the 
disabilities involving his lumbosacral 
strain disability.  The claims folder and 
a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all orthopedic 
manifestations of the disabilities found 
to be present.  The orthopedist should be 
asked to determine whether there is 
swelling, muscle spasm on extreme forward 
bending, loss of unilateral lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or 
abnormal mobility on forced motion.  The 
orthopedist should also  be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The rationale for any 
opinion expressed should be set forth.

(a)  A copy of the letter informing the 
appellant of the scheduled examination 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  

(b)  If the appellant fails to report for 
a scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James. R. Siegel
	Acting Member, Board of Veterans' Appeals


 

